Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.

Response to Amendment
Applicant’s amendment of the claims, filed on 02/04/2021, in response to the rejection of claims 1-13 from the final office action, mailed on 12/04/2020, by amending claims 1, 5, 11, and canceling claim 13, is acknowledged and will be addressed below.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) In regards to the “controller” of Claim 1, the applicants uses both “comprise” and “present”, such as “a controller presenting”, “the controller presenting”, “presented in the controller”, “said controller comprises”.  
For the purpose of conciseness and consistency of the claimed limitation, it is respectfully requested to use same term.



(3) In regards to the “an electrical power supply to generate a plasma in the treatment zone proportionally to an area of one of the successive substrates present in the treatment zone when the substrate passes through the treatment zone” of Claim 1,
Because of the similar term is repeated in a later portion of the claim 1, it appears to be redundant.  
For the purpose of conciseness of the claimed limitation, it would have a better form if it is amended to be “an electrical power supply to generate a plasma in the treatment zone when the substrate passes through the treatment zone”.

(4) The “detectors provided at the entry and exit of the at least one treatment device, the detectors configured to cooperate with said electrical power supply through a controller presenting a slave program” of Claim 1 would have a better form if amended to be “detectors provided at the entry and exit of the at least one treatment device” by simply removing the rest portions, because the rest portion is repeated in a later portion of the claim 1, thus it appears to be redundant. 

An appropriate correction is required.

Claim Interpretation

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application includes one or more claim limitations that use the word “means” or “step” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it meets the three-prong test above. Such claim limitation(s) is/are:
-a. The “transport means for passing substrate” of Claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Consequently, 
The “transport means” of -a. will be examined inclusive of beds of motorised rollers 17 and other transport means such as for example a monorail, see paragraph [0045] of the published instant application.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “controller” of Claim 1 is not clear, because claim 1 unnecessarily repeats similar limitations.
Further because of the plural “wherein” phrases regarding to the controller, it is not clear that the claimed limitations of the “wherein” phrases regarding to the controller is a part of the specific steps under the “controller configured to” or it merely indicates a part of the intended use. Thus the metes and bounds of the claimed scope cannot be clearly determined.
 As the examiner clearly explained in the previous OAs, if a specific processing procedures or algorithms performed by the controller needs to be considered as a part of the structural limitation, the procedures or algorithms must be clearly incorporated into the controller with a specific format.
Consistently, for the purpose of examination;
The limitations from the “wherein the controller 
“wherein the controller comprises:
a master program configured to control movement of the substrates according to presence of physical conditions required prior to creation of the plasma in the at least  plasma treatment device, and
a slave program associated with each plasma treatment device and dependent on the master program, and configured to cooperate with the entry and exit detectors and regulate an electrical power generating the plasma in the treatment zone during the movement of the substrate through the treatment zone according to a signal from the entry and exit detectors,
wherein the controller is configured to:
- increase the electrical power coupled to the plasma proportionally to an area of one of the successive substrates when the entry detector detects the one of the successive substrates and no substrate is detected by the exit detector,
- maintain the electrical power when the entry and exit detectors detect the one of the successive substrates, and
- reduce the electrical power proportionally to the area of the one of the successive substrates situated between the entry and exit detectors when only the exit detector detects the presence of the one of the successive substrates.

(2) The “vessel” of Claim 3 raises an antecedent basis issue. They should be “vacuum vessel”.

(3) The “a substrate” of Claim 4 raises an antecedent basis issue. It should be “the substrate”.

(4) The “the molten state” of Claim 6 raises an antecedent basis issue. It should be “a molten state”.

(5) The “zinc-plating vessel” of Claim 6 raises an antecedent basis issue. It should be “zinc plating vacuum vessel”.

(6) The “the complete passage of the substrate” of Claim 8 raises an antecedent basis issue. It should be “a complete passage of the substrate”.

(7) The “vessels” of Claim 11 raises an antecedent basis issue. It should be “vacuum vessels”.
Further, the “the vessel” is one the “said vessels”? or a different vessel?
Furthermore, the “able to be entirely removed or raised to…” is not clear, because it is not clear which part is able to be entirely removed? Is it the table or the top part?
Still furthermore, the “equipment” should be “an equipment”.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718